Exhibit 10.1

The Hanover Insurance Group, Inc.

2010-2011 Compensation of Non-Employee Directors

— For the annual service period beginning on May 11, 2010, the date of the 2010
Annual Meeting of Shareholders—

 

Standard Fees

  

Description

Annual Director Retainer

  

- Stock Component

   - $60,000 valuation    - Granted on May 11, 2010. Issued pursuant to
Company’s 2006 Long-Term Incentive Plan (the “2006 Plan”)

- Cash Component

   - $50,000    - Payable on or after May 11, 2010

Board Meeting Fee

   - $2,200 per meeting attended in person    - $1,100 per meeting attended
telephonically

Committee Meeting Fee

   - $1,500 per Committee meeting attended in person    - $750 per Committee
meeting attended telephonically    - Meetings of the independent directors
designated as meetings of the Committee of Independent Directors (the “CID”) are
to be compensated as a meeting of the Board, provided, however, meetings of the
CID that are held in conjunction with Board meetings are not to be separately
compensated.

Committee Chairperson Annual Retainer

   - $9,000 for the chairperson of the Nominating and Corporate Governance
Committee, payable on or after May 11, 2010    - $12,500 for the chairperson of
the Compensation Committee, payable on or after May 11, 2010    - $20,000 for
the chairperson of the Audit Committee, payable on or after May 11, 2010

Chairman of the Board Retainer

  

- $85,000

- Payable on or after May 11, 2010



--------------------------------------------------------------------------------

Other      Deferred
Compensation
Plan    - Directors may defer receipt of their cash and stock compensation.
Deferred cash amounts are accrued in a memorandum account that is credited with
interest derived from the so-called General Agreement on Tariffs and Trade
(GATT) Rate (4.31% in 2010). At the election of each director, cash deferrals of
meeting fees and retainers may be converted to Common Stock of the Company with
such stock issued pursuant to the 2006 Plan Conversion
Program    - At the election of each director, cash meeting fees and retainers
may be converted into Common Stock of the Company with such stock issued
pursuant to the 2006 Plan Reimbursable
Expenses    - Travel and related expenses incurred in connection with service on
the Board of Directors and its Committees Matching
Charitable
Contributions    - Company will provide matching contributions to qualified
charitable organizations up to $5,000 per director per year